uriCINAL                                                   12/22/2020

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0401
                                        DA 20-0401
                                                                          FILED
                                                                          DEC 2 2 2020
                                                                      Bowen Greenw000
IN THE MATTER OF THE GUARDIANSHIP                                   Clerk of Suprerne Court
                                                                       State nf Ailontana
OF:
                                                                 ORDER
 A.S.D.,

             A Minor.




      The record was filed for purposes ofthis appeal on September 22,2020. Nothing further
was filed, and on November 6, 2020, this Court ordered that Appellant L.N.D. prepare, file,
and serve the opening brief no later than December 7, 2020. Nothing further has been filed.
      IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
      The Clerk is directed to provide copies of this Order to Appellant L.N.D. and to all
counsel of record.I, al
      DATED thist day of December, 2020.




                                                             Chief Justice




                                                                    o as
                                                                          rG
                                                               Justices